Morrissey, C. J.
Defendant prosecutes error from a judgment of the district court for Douglas county, wherein he was convicted of the crime of stealing an automobile, and sentenced to a term of confinement in the state penitentiary.
The evidence offered by the state was largely, if not wholly, circumstantial in its nature. Defendant’s counsel tendered an instruction, and asked that it be given the jury, defining the character of the evidence and its probative force. The trial court refused to give the instruction and the ruling thereon is urged as. the first assignment of error. We find, however, that in the instructions given by the court on its own motion the substance of the requested instruction was given to the jury. The rule is well settled that:
“Where the court on its own motion charges the jury substantially as requested, it is not error to refuse to restate those principles of law.” Strong v. State, 106 Neb. 339.
The second assignment questions the sufficiency of the evidence to sustain the conviction. We shall not undertake even to summarize it, but it has been examined and found abundantly sufficient.
The judgment is
Affirmed.